Citation Nr: 0334017	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  95-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
secondary to a skull fracture disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for organic brain syndrome (OBS) due to a skull fracture.


REPRESENTATION

Appellant represented by:	David R. Trussell, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from November 1957 to October 
1960.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from rating decisions from the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  As the disability rating assigned for organic 
brain syndrome (OBS) due to a skull fracture is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.

Additionally, an appeal had been perfected as to the issue of 
entitlement to service connection for hearing loss; service 
connection was granted for hearing loss by rating action of 
July 1992, therefore, this issue is no longer on appeal.  
Further, an appeal had been perfected as to the issue of 
entitlement to an effective date earlier than October 5, 1989 
for a grant of service connection for residuals of a skull 
fracture; this issue was denied by decision of the Board in 
January 1998, and as such, is no longer on appeal.

By rating action of April 1995, the evaluation of the service 
connected organic brain syndrome (OBS) due to a skull 
fracture was increased from 10 percent disabling to 30 
percent.  The veteran has continued his appeal of the 30 
percent rating.

This case was remanded in January 1992, November 1992, August 
1994, and January 1998 for further development; the case has 
been returned to the Board.

In August 1991 and July 1997, hearings were held at the RO 
before Veterans Law Judges, including the undersigned, who is 
a Veterans Law Judge signing this document and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearings are in the file.  The Veterans 
Law Judges who held the initial hearing are no longer at the 
Board. 

By decision of the Board in October 2002, entitlement to 
service connection for ulcerative colitis secondary to the 
skull fracture disability was denied and entitlement to an 
evaluation in excess of 30 percent for organic brain syndrome 
(OBS) due to a skull fracture was denied.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  While the appeal was pending, the veteran's 
representative and the Office of General Counsel for VA filed 
a Joint Motion requesting that the Court vacate the decision 
by the Board and remand the case for additional development 
of the evidence and readjudication of the claim.  This Motion 
was made as a result of a change in the law governing the 
issue on appeal.  The Court granted the joint motion in March 
2003 and the case was returned to the Board for compliance 
with the directives that were specified by the Court.  


REMAND

As to the issue of entitlement to an initial rating in excess 
of 30 percent for organic brain syndrome (OBS) due to a skull 
fracture, the last VA examination was in April 1999, 
therefore, the veteran should be provided a new VA 
examination to ascertain the current severity of the 
disability.  It is noted that the issue in this case involves 
an initial rating following the grant of service connection 
and staged ratings may be applicable.  Fenderson v. West, 12 
Vet. App. 119 (1999).

For both issues on appeal, during the pendency of this 
appeal, the Veterans Claim Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West 2002).  It does not 
appear that the veteran has been provided with the provisions 
of the VCAA.  Therefore, to fully comply with the VCAA, on 
remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As part of this, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service 
connected organic brain syndrome due to a 
skull fracture.  The claims file should 
be made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  

The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 9304 
(as in effect prior to and from November 
7, 1996).  However, the examiner should 
not assign a numerical rating for this 
disability.  The examiner should provide 
a full multiaxial evaluation and he/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale) with an explanation as 
to its meaning.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached should 
be discussed.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for psychiatric disorders).  
This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

Consideration should be also be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




